                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION

 UNITED STATES OF                        §
 AMERICA,                                §
                                         §
        Plaintiff,                       §
                                         §
 v.                                      §             CASE NO. 5:21-cr-00031
                                         §
                                         §
 MICHAEL R. GUZMAN,                      §
                                         §
                                         §
              Defendant.                 §
                DEFENDANT’S SENTENCING MEMORANDUM

       COMES NOW, MICHAEL R. GUZMAN, Defendant, by and through his

attorneys of record, Nick Oberheiden and Elizabeth K. Stepp, and hereby submits

this memorandum to aid the Court with imposing a sentence in his case that is

“sufficient, but not greater than necessary” to achieve the statutory sentencing

purposes of 18 U.S.C. § 3553. Mr. Guzman respectfully suggests that a variance

below the guideline sentencing range is reasonable and appropriate in this case.

                I. FACTUAL AND PROCEDURAL BACKGROUND

       On May 10, 2021, Mr. Guzman was named in a two-count Bill of Information

charging him with violating 18 U.S.C. §1343 (wire fraud) and 18 U.S.C. §1957(a) and

(b)(1) (money laundering). On May 20, 2021, Mr. Guzman pled guilty to both counts

pursuant to a Rule 11(c)(1)(B) written plea agreement before Magistrate Judge David

S. Cayer and was released on a $25000 unsecured bond with Pretrial Services




SENTENCING MEMORANDUM                                                          1
      Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 1 of 19
Supervision. On June 30, 021, the Probation Officer filed the PSR for this case, to

which neither the government nor the Defendant lodged any objections.

                                  II. LEGAL STANDARD

      Under United States v Booker, while this Court must consider the sentencing

guidelines, those guidelines are “merely one sentencing factor among many, and the

calculated guideline range must be considered in conjunction with the other section

3553(a) factors.” 543 U.S. 220 (2005). The guidelines do not have “quasi-mandatory

status.” United States v. Reinhart, 442 F.3d 857, 864 (5th Cir. 2006).

      Courts may choose to grant a variance in a sentence based on the application

of the factors contained in 18 U.S.C. § 3553(a), which requires a “sentence sufficient,

but not greater than necessary” to meet the goals of the statute. Those factors include

consideration of the following:

      (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant;
      (2) the need for the sentence imposed
          (A) to reflect the seriousness of the offense, to promote respect for the
             law, and to provide just punishment for the offense;
          (B) to afford adequate deterrence to criminal conduct;
          (C) to protect the public from further crimes of the defendant;
          (D) to provide the defendant with needed . . . medical care, or other
             correctional treatment in the most effective manner;
      (3) the kinds of sentences available;
      (4) the kinds of sentence and the sentencing range established . . . ;
      (5) any pertinent policy statement . . . ;
      (6) the need to avoid unwarranted sentence disparities among
         defendants with similar records who have been found guilty of
         similar conduct; and
      (7) the need to provide restitution to any victims of the offense.


SENTENCING MEMORANDUM                                                                 2
     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 2 of 19
18 U.S.C. § 3553(a).

                  III.   THIS CASE WARRANTS A VARIANCE

      A review of the § 3553(a) factors demonstrates that a variance to sentence Mr.

Guzman below the guideline range is appropriate. As discussed below, only three of

the listed factors are relevant to this case and all three support a downward variance:

1) Mr. Guzman’s personal history and characteristics, 2) the nature and

circumstances of the offense, and 3) the need for the sentence imposed. These factors

show that the guideline range of 51-63 months is “greater than necessary” to achieve

the goals of sentencing, including the goals of deterrence and punishment. And the

remaining § 3553 factors – need for restitution, types of sentences available,

sentencing range established, policy statements, and avoidance of sentencing

disparities – do not change this conclusion.

      1. History and Characteristics of Michael R. Guzman

      Mr. Guzman was born in 1978 to parents who separated eight years later and

finalized their divorce in 1988. The divorce is described by Mr. Guzman as

tumultuous, including both emotional abuse and refusal to pay child support by Mr.

Guzman’s father, and the police were involved on more than one occasion. Mr.

Guzman now has no relationship with his father or paternal relatives. After the

divorce, he was raised by his mother and grandparents, and says that “[d]espite the

indelible scar caused by my father’s abandonment, the good Lord blessed me with an

amazing, loving and beautiful upbringing.” Mr. Guzman married his wife and, Jessica

Guzman, in 2005, and they have two children: Sarah, age 23, and Michael, age 19.


SENTENCING MEMORANDUM                                                            3
     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 3 of 19
Jessica and Michael first met at a Kentucky Fried Chicken where they both worked

as teenagers and have been together ever since.

      Mr. Guzman enrolled in community college after high school and worked as a

delivery driver while attending classes. After the birth of his daughter, Mr. Guzman,

together with Jessica, committed to giving her a stable and happy upbringing. He

transferred to St. John Fisher College and continued to work as a delivery driver until

receiving his finance degree in 2001. He wanted to work for Bank of America and

moved his young family to Charlotte to accomplish that dream, where their second

son was born. Over the years, Mr. Guzman worked hard and even went back to school

to earn his MBA from Wake Forest in 2006.

      For many years, everything was going well in Mr. Guzman’s life. His family

was happy, he continued to work his way up the corporate ladder at various

companies, and he had time to attend his children’s sports and other events, even

serving as an assistant soccer coach for three years. Eventually, Mr. Guzman went to

work for Sunbelt, where he traveled two weeks per month and continued to work long

hours while steering away from the party culture and heavy drinking associated with

the industry.

      In 2016, Sunbelt promoted Mr. Guzman to a position with less travel and more

pay, supervising eight reports and requiring approximately 65 hours per week. While

he was thankful, the new job was increasingly stressful and eventually took a mental

toll on his health. He started drinking heavily again and was prescribed Zoloft for




SENTENCING MEMORANDUM                                                            4
     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 4 of 19
panic attacks. After that, his job performance suffered, and he ultimately made the

unthinkable choice to commit the acts discussed above.

           As shown by his letter to the Court, Mr. Guzman is immensely remorseful for

his actions and the harm he has caused to his family, Sunbelt, himself, and, as he

says, the “victim of American citizens.” He has stopped drinking and is attending

therapy and working hard not only to repay the harm he has caused, but also to repair

his own internal issues that led to his poor decision-making.

           Letters in support of Mr. Guzman are attached as Exhibit A to this

memorandum. These letters attesting to Mr. Guzman’s character come not only from

his family members and personal friends but also from his therapist and other

community members. The letters also include a testimonial and letter of gratitude

from Prison Professors, a non-profit organization with whom Mr. Guzman has been

and will be working to develop coursework to assist prisoners with their integration

back into society. No matter the letter-writer’s relationship with Mr. Guzman, the

phrases they use to describe his character paint a vivid picture of type of person he

is:

      •    “He has aided me time and again and even opened his home when I was
           struggling in a new career.”

      •    “This is an anomaly in an otherwise commendable life.”

      •    “If you knew him, you’d find that he is a kind-hearted, family oriented, smart,
           funny guy whose friends and family love and enjoy spending time with him
           very much.”

      •    “Mike is the guy who would literally give you the shirt off his back if you needed
           it more than him – he’d help you move – he’d answer the phone at midnight if
           you needed a ride or ran out of gas.”



SENTENCING MEMORANDUM                                                                  5
          Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 5 of 19
   •    “Michael is extremely remorseful…and wants to be able to atone for any
        offense.”

        2. Nature and Circumstances of the Offense

        Mr. Guzman immediately pled guilty to all the conduct with which he was

charged and has been fully cooperative with pretrial services, abiding by all

conditions of his release. Mr. Guzman accepts full responsibility for the decisions he

made that led him to this point and deeply regrets his choice to commit these acts

against his former employer.

        As shown in the letter he wrote to this Court that is incorporated into the PSIR,

Mr. Guzman began drinking heavily for the second time in his life two years after

receiving a promotion at Sunbelt. The promotion came with increased stress and

responsibility that he wasn’t handling well, contributing to heavy drinking and panic

attacks. After receiving a negative review including a reduced bonus in 2019, Mr.

Guzman took out his anger at his employer childishly and made a terrible and

regretful decision to seek revenge against Sunbelt by setting up a shell corporation

to siphon the corporation’s money and property for himself. At the time, the stress of

his job and his relapse into heavy drinking allowed him to justify his actions to

himself and fool himself into believing that he could pay the money back if he were

ever discovered. It was not until he was fired, subjected to a civil suit, contributed to

his son’s drinking and driving offense, and confronted by his wife that Mr. Guzman

hit rock bottom and finally realized the enormity of what he had done. When he met

with federal agents, he describes a feeling of relief by telling the truth and taking full

responsibility for his actions.


SENTENCING MEMORANDUM                                                               6
       Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 6 of 19
          3. Need for the Sentence Imposed

          The guidelines range adopted in the PSR is 41-51 months of incarceration. But

a sentence of three and a half years or more is not necessary to punish Mr. Guzman,

to promote respect for the law, or to afford adequate deterrence. Mr. Guzman has no

previous criminal history, and he has cooperated with the government and the orders

of this Court in every way possible. Other than one charge of driving while intoxicated

when he was 19 years old, Mr. Guzman has never previously disrespected the law,

and he has no intention of ever doing so again. As for punishment, in addition to this

criminal case, Mr. Guzman owes Sunbelt $4.1 million in restitution, lost his job and

house, and is now fighting to save his marriage and family – all as a result of his

actions in this case. On top of these losses, probation, home confinement, or a minimal

sentence would be sufficiently punitive in this case.       Moreover, Mr. Guzman is

certainly deterred from further criminal, or even questionable, activity with respect

to any future employment, and other individuals will likely be deterred from similar

behavior by the mere fact that this case was prosecuted, and that Mr. Guzman pled

guilty.

          4. Remaining Factors

   Mr. Guzman will owe restitution in this case in an amount of $4.1 million. That

restitution requirement will be unaffected by any custodial sentence, though, other

than the obvious consideration that his ability to earn money to pay the restitution

to Sunbelt will be delayed during any period in which she is incarcerated.




SENTENCING MEMORANDUM                                                            7
     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 7 of 19
   Sentencing disparities are not a consideration in this case, because Mr. Guzman

is the sole defendant. The underlying statutes do not impose a minimum sentence,

although they do impose a maximum sentence of ten and twenty years respectively.

Nor do the statutes in question otherwise limit the type of sentence this Court may

impose; while the sentencing guidelines suggest that Mr. Guzman would be ineligible

for probation, the statutes both provide that probation of one to five years per count

may be imposed. Finally, Mr. Guzman is unaware of any policy statements that would

bear upon this Court’s determination of a sufficient sentence in this case.

                               IV.    CONCLUSION

      Mr. Guzman respectfully asks this Court to evaluate his sentence not only in

the confines of the PSR and court filings but in the context of his life as reflected

herein and in the character reference letters being provided to the court. A prison

sentence of 51-63 months is simply greater than necessary and does not account for

all of the factors to be considered by this Court in determining a fair sentence. For

the foregoing reasons, Mr. Guzman respectfully submits that a sentence below the

guideline range is reasonable and appropriate in this case.




SENTENCING MEMORANDUM                                                           8
     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 8 of 19
DATED: August 19, 2021

                                                            Respectfully submitted,

                                                                 /s/ Nick Oberheiden
                                                                    Nick Oberheiden
                                                                NY Reg. No. 4619011
                                                             nick@federal-lawyer.com
                                                               OBERHEIDEN, P.C.
                                                           440 Louisiana St., Ste 200
                                                                Houston, Texas 77002
                                                          (310) 873-8140 (Telephone)
                                                           (972) 559-3365 (Facsimile)

                                                                   Terry C. Frank
                                                                 Terry Frank Law
                                                         108 E. Grace Street Ste. 1
                                                              Richmond, VA 23219
                                                         terry@terryfranklaw.com
                                                          Telephone: 804-899-8090
                                                           Facsimile 804-899-8229
                                                   ATTORNEYS FOR DEFENDANT
                                                          MICHAEL R. GUZMAN


                          CERTIFICATE OF SERVICE

I hereby certify that on August 19, 2021, a true and correct copy of the above and

foregoing instrument was served electronically on all counsel of record via ECF.

                                                                 /s/ Nick Oberheiden
                                                                     Nick Oberheiden




SENTENCING MEMORANDUM                                                          9
     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 9 of 19
    EXHIBIT A




Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 10 of 19
August 17, 2021

The Honorable Kenneth D. Bell


                                         Re: Michael Guzman
                                             DOB 04/27/1978

Dear Judge Bell:

My name is Donna M. Maisano and I am a Licensed Independent Social Worker
at Life Stance Health in Myrtle Beach, SC, and writing to you on behalf of my
client Michael Guzman. I have been providing weekly therapy sessions to
Michael since September 2, 2020.

I am respectfully writing this letter to you in the hope that you will be able to
consider leniency to Michael and to provide my insight as to the remorse and
growth he has made during the time I have been working with him. Michael has
been seeing me since 9/02/2020 and came with General Anxiety Disorder and
Alcohol Abuse. He was depressed and confused about why he spiraled out of
control and relapsed with alcohol after 9 years and a very successful career. I
was able to identify some unresolved issues he was struggling with trying to
overachieve and overcompensate for the abandonment of his father, which was
triggered by feelings of low self esteem and resentment. He became depressed,
relapsed with alcohol and his judgment became impaired.

Over the course of this year I truly believe that Michael is extremely remorseful
for the actions that he had taken during that time. He has been able to identify
some of the distorted cognitions he had and wants to be able to atone for any
offense that he may have made to others. He has worked on himself in order to
move forward once again as a compassionate, responsible law abiding citizen. I
hope that he will be afforded every opportunity to continue to work on his sobriety
and am confident that once he returns to his family he will give back to society in
some meaningful way.

Thank you for your consideration. Should you require any additional information
please contact me at (631) 553-0122.

Sincerely,

Donna M. Maisano, LISW-CP



 Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 11 of 19
Michael Bateman
192 Huffer Rd.
Hilton, NY 14468
585.402.0226
Michael.Bateman80@gmail.com


To the Honorable Judge Kenneth D. Bell:


         My name is Michael Bateman and I am writing this letter on behalf of my brother in law Michael
Guzman.
         I have known Mike for twenty-one of my forty years, and have always held him in the highest
regard. When he informed me of the charges and subsequent guilty plea I was very much shocked as
these actions were completely out of character. I respect that Mike has pled guilty to a serious crime,
and am writing this letter to present a more comprehensive depiction of the person that I have known
for more than half of my life.
         I met Mike shortly after he began dating my sister Jessica in 1995. Three years later at the age of
twenty their daughter Sarah was born and from that moment on Mike dedicated every ounce of energy
to his family, and worked tirelessly to create the best life possible for them. This entailed maintaining a
full-time job and a full-time college schedule all while successfully managing a home and raising a child.
His true character became clear. This was obviously someone whose primary objective was to better
himself and those he was responsible for. Following his graduation Mike and Jessica relocated to
Charlotte, NC in 2001 where their family grew to include their son Michael. While in North Carolina he
continued to demonstrate his commitment to the betterment of himself and his family and modelled
important principles such as education, hard work, and family time. He successfully completed his MBA
at Wake Forest, elevated his career, and always made sure to be a fully present and engaged father. His
goal was always to create an ideal home-life for his children and to provide them with the opportunities
necessary to become responsible, productive adults. He certainly succeeded.
         Mike’s work ethic, devotion, and selflessness has paid enormous dividends. He and my sister
have been happily married for over sixteen years, his eldest daughter is a recent Appalachian State
graduate and public servant, and his son Michael is currently a student at North Carolina State
University. He has aided me time and again and even opened his home when I was struggling in a new
career. He has long been an upstanding, productive, contributing member of society, and I am certain he
will be again. While I am disappointed by his transgressions I am confident that he fully appreciates their
significance. This is truly an anomaly in an otherwise commendable life.



Sincerely,

Michael Bateman




      Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 12 of 19
The Honorable Judge Kenneth Bell
7200 Charles R. Jonas Federal Bldg.
401 West Trade Street
Charlotte, NC 28202

Dear Honorable Judge Kenneth Bell,

I am writing to you about the character of Mr. Michael Guzman.

I came to know Mike after working with and being close friends with his wife, Jessica for many
years. Before meeting Mike in person, I'd only heard about him through Jessica. She'd tell me
about their family Sunday Fundays, their family game nights, about Mike and their son
competing in annual charity races together and how he could make a killer rib roast.

Now that I've gotten to know Mike, I can personally add with total confidence that he is a
genuinely good person. If you knew him, you'd find that he is a kind-hearted, family oriented,
smart, funny guy whose friends and family love and enjoy spending time with very much.

He and Jess have raised 2 exceptional children which is direct reflection on them. Their
daughter, Sarah, buckled down and finished college in 3 years and now works to house the
homeless. Their son, Michael, speaks fluent Mandarin already and is in his second year at NC
State, working hard and making the Dean’s List throughout his first year. They both have an
exceptional work ethic and maturity that is rare in our young adults these days.

Mike is the guy who would 'literally' give you the shirt off his back if you needed it more than
him - he'd help you move - he'd answer the phone at midnight if you needed a ride or ran out of
gas - he is a kind, compassionate, good, good guy, husband, father, and friend who I am proud to
know.

Please feel free to contact me with any questions.

Sincerely,

Teresa Webb
Senior VP of Sales ~ Sactacular Holdings, LLC
(919) 819 - 4613
teresa.webb@sactacular.com




     Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 13 of 19
May 9, 2021


Mike Guzman
7954 Baypointe Drive
Denver, NC 28037


Dear Mr. Guzman:

On behalf of our team at the Prison Professors Charitable Corporation, please accept this letter of
gratitude for your contribution for the scores of hours you’ve spent volunteering with us.

Use the following link to access online version of the course you helped us create:

•    How People in Prison can Prepare for Successful Careers
•    Through our program, more than 100,000 people in jails and prison will have access to your
     course.

We understand that you’re facing the possibility of imprisonment.

We’re thrilled to learn of your commitment to continue contributing to our program, and we hope
that you’ll be able to work with us while you’re serving the sentence. We’re very grateful for
your continuing support of time and energy. Your contributions strengthen our message on the
importance of working to reconcile with society.

To confirm, we’re an IRS approved 501c3 with the following identification number:

     »   Prison Professors Charitable Corporation
     »   IRS Number: XX-XXXXXXX
     »   https://businesssearch.sos.ca.gov/CBS/Detail

Since 2009, our team has worked to build safer communities. We create programs to teach and
inspire people in prison, at-risk youth, and we open employment opportunities for formerly
incarcerated people. We consider your background as a job creator as being enormously valuable
to our mission, and we thank you for the time you devoted to help us develop a self-directed
learning course for people in jail and prison.




    Prison Professors Charitable Corporation / 501c3 / IRS #: XX-XXXXXXX
        32565
       Case     Golden Lantern Street,
            5:21-cr-00031-KDB-DCK      B-1026
                                  Document    / Dana
                                           32 Filed    Point, Page
                                                    08/19/21  CA 92629
                                                                   14 of 19
                                                                                                     Page 2


Administrators in jails and prisons have tasked us with creating new coursework specifically for
people in jails and prisons. Those people have a particularly difficult time finding employment in
this COVID environment. Our entire society benefits when leaders like you provide guidance in
job training.

We appreciate your offer to continue helping us to develop coursework that we can distribute
to jails and prisons across America. As we discussed, in addition to creating new digital course-
work, we need assistance with:

    »    Strategy review & tactical project implementations
    »    Identifying & implementing projects central to increasing the Foundation’s reach to peo-
         ple in need
    »    Publishing educational video into new platform for use in jails and prisons

During the COVID era, people in prison are more in need than ever of the self-directed digital
content we provide. As long as you remain free, please continue with the work that you’ve been
doing to help us develop and distribute content.

To confirm what we’ve discussed during our conversations, the following agencies use our digi-
tal learning programs:

    »    Every state prison in the state of California
    »    United States Penitentiary, Atwater, CA
    »    Federal Correctional Institution, Victorville, CA
    »    United States Penitentiary, Florence, CO
    »    Federal Holding Center, Mecklenburg County Jail
    »    Edovo Tablets

The following links will show testimonials we’ve received from law enforcement officers, or
people that administer programs in jails and prison. Those PDF links show how we’re working to
improve outcomes of America’s prison system. We could not make this impact on society with-
out your contributions:

•   Federal Bureau of Prisons
•   California Department of Corrections
•   Washington State Department of Corrections
•   Edovo Tablets that Publish our Content

We are desperately in need of leadership like you can provide. We need guidance to scale our
program, and we’re hopeful that you will be able to assist us.

When the time comes for you to interact with a probation officer, please show the contributions
you’ve helped us create on our YouTube channel through this link. We create new digital content
every day. Some of the specific projects we could use assistance with, in addition to the work
you’ve already completed, includes:

              Prison Professors Charitable Corporation / 501c3 / IRS #: XX-XXXXXXX
                   32565 Golden Lantern
        Case 5:21-cr-00031-KDB-DCK      Street,
                                   Document     B-1026
                                            32 Filed      / Dana
                                                     08/19/21    Point,
                                                              Page 15 ofCA
                                                                        19 92629
                                                                                                  Page 3



   »    Helping us develop best practices.
   »    Developing new coursework to teach more people from vulnerable populations, especial-
        ly young men and women.
   »    Generating more financial resources that we can use to both create content, and to open
        employment opportunities for formerly incarcerated people.
   »    Identifying formerly incarcerated people we can interview and profile through our video
        and audio coursework.
   »    Contributing to our Customer Relationship Management system that we can use to inter-
        act with law enforcement professionals.
   »    Helping to coordinate regular mailing to jail and prison administrators.
   »    Identifying potential employers that will participate with our educational programming.
   »    Content management for the coursework we create.

We will be grateful for any amount of time that you can devote to this project. While serving
your sanction, we will benefit from your continued writing and leadership.

As soon as you have clarity with regard to your availability, please let us know. We will begin
assigning tasks and measuring hours. To complete these tasks, you will work remotely, so you
will need access to a telephone and a computer with Internet connectivity.

Again, I’m writing to thank you for the time you’ve donated to the Prison Professors Charitable
Corporation.

We appreciate the generous contributions of time that you’ve made so far, and we look forward
to you joining us as a fulltime team member at the soonest possibility.

Sincerely,



Michael Santos,
Michael@PrisonProfessors.com
Director, Prison Professors Charitable Corporation
Cell: 415-419-1728




             Prison Professors Charitable Corporation / 501c3 / IRS #: XX-XXXXXXX
                  32565 Golden Lantern
       Case 5:21-cr-00031-KDB-DCK      Street,
                                  Document     B-1026
                                           32 Filed      / Dana
                                                    08/19/21    Point,
                                                             Page 16 ofCA
                                                                       19 92629
215 W. Superior St., Suite #600
Chicago, IL 60654
312.757.5533




                                  09/13/20

                                  To whom it may concern,

                                  We at Edovo would like to extend our sincerest gratitude to Michael Santos for
                                  the invaluable content he has provided to the incarcerated learners utilizing our
                                  educational platform. Since publishing two of his courses -- “Straight-A Guide”
                                  and “Mastermind”, over 50,000 incarcerated men and women have had the
                                  opportunity to benefit from his teachings. His collaboration and expertise have
                                  had an immense impact, inspiring thousands to find a better path for
                                  themselves.

                                  We are eager to expand our partnership with Michael Santos as we focus on
                                  continuing to provide free educational, vocational, and rehabilitative content to
                                  the incarcerated throughout the USA. It is because of committed partners like
                                  Mr.Santos, that together, we are able to successfully help so many rehabilitate
                                  back into society.

                                  Sincerely,




                                  John Timpone
                                  Senior Product Manager




             Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 17 of 19
Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 18 of 19
Case 5:21-cr-00031-KDB-DCK Document 32 Filed 08/19/21 Page 19 of 19
